      Case 4:19-cv-01576 Document 14 Filed on 10/07/19 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JENNA M. RODRIGUEZ,

Plaintiff,                                           Case No. 4:19-cv-01576

        v.                                           Magistrate Judge Frances H. Stacy

I.Q. DATA INTERNATIONAL, INC.,

Defendant.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Jenna M. Rodriguez (the “Plaintiff”) and I.Q. Data

International, Inc. (the “Defendant”), hereby notify the Court the parties have reached settlement,

and are in process of completing the settlement agreement and filing dismissal papers. The

parties anticipate filing dismissal papers within 45 days.




Respectfully submitted this 7th day of October, 2019.

                                                             Respectfully submitted,

                                                             /s/ Marwan R. Daher
                                                             Marwan R. Daher, Esq.
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue,
                                                             Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             mdaher@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
     Case 4:19-cv-01576 Document 14 Filed on 10/07/19 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              /s/ Marwan R. Daher
                                                              Marwan R. Daher, Esq.




                                                  2
